Citation Nr: 0106024	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for chloracne, 
secondary to exposure to Agent Orange in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1968 
to January 1970.  He had service in the Republic of Vietnam 
from October 1968 to January 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  That rating decision denied service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder with abnormal personality, major depressive 
disorder, and post-traumatic stress disorder, and a skin 
disorder, to include cysts, rash and chloracne, claimed as a 
residual of Agent Orange exposure in service.

In his September 1999 substantive appeal, the veteran 
identified the issues on appeal as "entitlement to service 
connection for PTSD" and "entitlement to service connection 
for chloracne as secondary to Agent Orange exposure."  As 
such, the Board has recharacterized the issues to more 
accurately reflect the veteran's claims.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that the RO has complied by making all 
reasonable efforts to obtain relevant records identified by 
the appellant which might substantiate the appellant's claim.  
As such, although the RO did not consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it is not 
prejudicial to the appellant to proceed to the issue at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  In this regard, the Board 
specifically notes that the RO has denied the appellant's 
claim for PTSD on the merits rather than finding the claim 
not well grounded. 

The new law also mandates that all claims for benefits denied 
or dismissed as not well grounded under the laws administered 
by VA, and which became final during the period beginning on 
July 14, 1999, and ending on the date of the enactment of the 
Act, November 9, 2000, shall be readjudicated, if a request 
for readjudication is filed by the claimant or the Secretary, 
not later than two years after the date of the enactment of 
this Act.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (b), 114 Stat. 2096, 2099-2100 
(2000).  In the July 1999 decision of the RO, entitlement to 
service connection for loss of bone in jaw with associated 
tooth loss, impaired vision, and a respiratory disorder all 
claimed secondary to Agent Orange exposure, were all denied 
as not well grounded.  These actions were not appealed and 
became final in July 2000, which falls within the period 
defined above.  Therefore, they may be subject to 
readjudication.  These issues are referred to the RO for 
action deemed appropriate and consistent with the provisions 
of the Veterans Claims Assistance Act of 2000.

In January 2001, additional evidence was received at the 
Board.  Included with the evidence was a statement from the 
veteran waiving initial consideration of the evidence by the 
RO.  See 38 C.F.R. § 20.1304(c) (2000).  
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not engage in combat with the enemy.

3.  An inservice stressor has not been verified.

4.  The currently diagnosed PTSD has not been demonstrated to 
be the result of an inservice stressor.

5.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

6.  The veteran has a diagnosis of chloracne and is presumed 
to have been exposed to Agent Orange in service.

7.  VA treatment records relate the veteran's skin disorder 
to exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (2000).

2.  Chloracne was incurred secondary to exposure to Agent 
Orange in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1116, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran's 
service medical records are missing.  A response to a request 
for records from the National Personnel Records Center (NPRC) 
shows that the veteran's medical records, including his 
personnel records, were forwarded to the RO in October 1987.  
In January 1998, responding to another request for the 
veteran's records, the NPRC sent a copy of the veteran's DA-
20, personnel files, and a copy of the October 1987 response 
showing that all records had been forwarded to the RO.  In 
February 1999, the RO again made a request for the veteran's 
service medical records.  The NPRC replied in February 1999 
that all service medical records had been previously sent in 
October 1987.  In April 1999, a memorandum in the claims file 
states that "[n]umerous valid attempts have been made to 
locate the veteran's service medical records without 
success" in accordance with applicable regulations on 
obtaining missing records.  The veteran's claims file was 
forwarded to the Veterans Service Center Manager for a formal 
finding on the unavailability of the service medical records.  
A notation on the memorandum shows that Veteran's Service 
Center Manager concurred with the efforts taken to procure 
the service medical records.  In August 1999, another 
statement was received from the NPRC indicating that all 
service medical records had been previously sent to VA.  In 
March 2000, a note in the claims file outlines the efforts 
which were made to obtain the service medical records.  The 
note, signed by a military records specialist at the RO, 
concludes that the service medical records are not available 
and no further attempt need be made.  

The Board finds, as a matter of fact, that the service 
medical records are missing, and that VA has made all 
reasonable attempts to obtain the service medical records.  
In this regard, and in light of the extensive efforts 
undertaken to obtain the missing records, the Board finds 
that it is reasonably certain that further efforts to obtain 
the missing records would be futile.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Further, the Board finds that the RO has 
substantially complied with the notice requirements of the 
VCAA which require that the veteran be informed of the 
missing records, the efforts undertaken by VA to obtain those 
records, and any further action to be taken with respect to 
the claim.  This was adequately accomplished in an August 
1999 Statement of the Case and in a May 2000 Supplemental 
Statement of the Case.

Where service medical records have been destroyed or lost, 
the Board as a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  Ussery v. Brown, 6 Vet. App. 63 at 64, 68 
(1995), See also Cueval v. Principi, 3 Vet. App. 542 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see 
Sussex v. Derwinski, 1 Vet. App. 526, 528 (1991).

I.  Service Connection for PTSD

The veteran's DA-20 personnel records shows that he served in 
Vietnam from October 1968 to January 1970 and was awarded the 
Vietnam service medal and Vietnam campaign medal.  His 
Military Occupational Specialty (MOS) was clerk typist.  

In September 1987, the veteran filed a claim for service 
connection for several acquired psychiatric disorders, 
including a nervous condition, depression and anxiety.  In 
November 1987, the RO wrote the veteran asking for 
information regarding any stressors he experienced during his 
service in Vietnam.  There was no response from the veteran 
and in a February 1988 letter, the RO informed the veteran 
that his claim for disability benefits had been 
administratively denied due to his failure to furnish the 
required evidence.  

In September 1993, the veteran again filed a claim, listing 
"manic depression" and "mental illness" as benefits for 
which he desired service connection.  

The veteran was provided a VA mental disorders examination in 
December 1993.  He related that his problems began late in 
1979 when he had a "nervous breakdown."  He reported that 
he was diagnosed with bipolar disorder in 1987 with his most 
recent depressed episode occurring in September 1993 when he 
felt that he was getting special messages from God that he 
was going to be taken to another planet.  He further reported 
that he would have auditory and visual hallucinations about 
these messages, and stated that he would have "ESP".  He 
reported a long history of alcohol abuse.  The examiner 
stated that the veteran denied any mention of symptoms of 
post-traumatic stress disorder.  The examiner noted several 
recent hospitalizations at VA hospitals and specifically 
noted that following his most recent hospitalization from 
September to October 1993, his discharge diagnoses did not 
list a diagnosis of bipolar disorder but did diagnose him 
with multiple abnormal personality traits.  Currently, the 
examiner noted the veteran's Axis I diagnoses as alcohol 
dependence, history of polysubtance abuse, history of bipolar 
disorder currently in remission, and rule out organic mood 
disorder, mixed, secondary to substance abuse/dependence.  

In September 1997, the veteran filed a claim for service 
connection for PTSD, "not previously claimed."  Records 
were obtained from the VA Medical Center (VAMC) in Phoenix 
Arizona showing his hospitalization in January 1996 with a 
diagnosis of alcohol dependence, bipolar disorder, and a 
history of post-traumatic stress disorder.  An outpatient 
clinic treatment record in October 1997 showed a diagnosis of 
PTSD, "chronic and problematic," with symptoms of violent 
flashbacks.  

In a February 1998 letter, the veteran described several 
stressful events that he claims occurred during his service 
in Vietnam.  First, he described being fired on by a sniper 
or snipers while driving alone in a jeep in November 1968.  
Second, he described hitching a ride in an Army truck on the 
way to Saigon in May 1969 when a passenger in a Jeep in front 
of the truck began throwing out candy causing a crown of 
civilians to gather.  The truck then plowed into the crowd 
causing much damage and personal injury which the veteran 
witnessed.  Third, he described a close friendship with a 
South Vietnamese soldier who he later learned was killed in 
combat with the North Vietnamese.  Fourth, he described 
generally being in fear for his safety while performing guard 
duty.  Fifth, he described an incident when his unit was 
stationed at Bien Hoa on Thanksgiving eve in 1969 when he 
claimed he was tear-gassed by the enemy.  

In March 1998, the RO contacted the US Armed Services Center 
for the Research of Unit Records (USASCRUR) for assistance in 
verifying any of these events.  In December 1998 a response 
was received from the USASCRUR.  Enclosed were Daily Staff 
Journals for the Battalion identified by the veteran for the 
period from November 5 to November 11, 1968.  The letter 
indicated that the USASCRUR was unable to document the 
sniping incident as described by the veteran.  Also enclosed 
were Daily Staff Journals for the period from November 24 
through November 30, 1968.  Again, the USASCRUR indicated 
that it was unable to document the mess hall gas incident as 
described by the veteran.  Also enclosed were extracts of an 
Operational Report - Lessons Learned (OR-LL) for the 
veteran's unit for the period ending April 31, 1969.  These 
document an attack against Long Binh, the location provided 
by the veteran during the reporting period.  OR-LLs for the 
period May 1969 to January 1970 also document combat 
incidents and casualties during the reporting period.  The 
USASCRUR wrote that it was "unable to document that [the 
veteran] was a perimeter guard or participated in perimeter 
patrols.  We can only verify, by his DA Form 20 that he was a 
cannoneer and battery clerk assigned to an artillery unit 
during his Vietnam tour."  The USASCRUR added that Vietnam 
era records were often incomplete and seldom contained 
information about civilian incidents.  "The killing, 
accidentally or in combat, of civilians is extremely 
difficult to verify."

In April 1999, the veteran was admitted to the PTSD 
Residential Rehabilitation Program in Denver for a period of 
six weeks.  Prior to his admission, he underwent a PTSD 
screening evaluation which confirmed an evaluation of PTSD.  
This screening also related his diagnosis to the veteran's 
claimed traumatic events, including his receiving sniper, 
mortar and rocket fire, being gassed, and being on the back 
of a truck when the driver began deliberately running over 
Vietnamese civilians.  

In a June 1999 letter, a VA physician wrote that he had been 
following the veteran for PTSD since May of 1998 at the VA 
clinic in Salt Lake City.  His diagnoses included PTSD, 
bipolar affective disorder, and alcohol abuse in remission.  
Also in June 1999, the veteran submitted an article from the 
New York Times relating post-traumatic stress to brain 
chemistry.

The veteran was provided a VA compensation and pension 
examination in June 1999 for mental disorders.  He related 
his claimed stressful experiences during service to the 
examiner.  Following a mental status examination, the 
examiner indicated Axis I diagnoses of Post-traumatic stress 
disorder; bipolar affective disorder, rapid cycling, 
currently in the depressed phase with psychotic features; 
panic disorder; alcohol abuse dependence in early remission; 
and episodic marijuana abuse.  

In July and November 1999, letters were received from the 
veteran's VA social worker, indicating that the veteran had 
been in treatment for PTSD since October 1997 and had been 
recently admitted to the psychiatric ward at the VAMC in Salt 
Lake City for an acute exacerbation of his psychiatric 
condition.  

In October 1999, a letter was received from the veteran's ex-
wife.  She wrote that after the veteran returned from Vietnam 
in 1970, he began to experience nightmares, flashbacks and 
long periods of depression.

In November 1999, another letter was received from the VA 
physician referred to above.  It was noted that the veteran's 
current symptoms included nightmares two to three times a 
week concerning Vietnam, and it was further stated that the 
veteran had chronic and severe post-traumatic stress 
disorder.  

In a March 2000 personal hearing, the veteran testified that 
he was first diagnosed with PTSD in 1997.  The veteran also 
submitted a letter from his mother who wrote about the 
veteran's mental condition prior to his military service, and 
how she observed a change following his return from Vietnam.

Another letter which substantially repeated the earlier 
letters was received from the VA physician .

In June 2000, a letter was received addressed to the veteran 
from the Social Security Administration (SSA), also dated in 
June 2000.  This letter informed the veteran that he was 
entitled to monthly disability benefits.  The RO contacted 
SSA for the records used in making that determination.  
Records were obtained from SSA and associated with the claims 
file consisting primarily of records of the veteran's 
treatment by VA.

An outpatient treatment record from the VAMC in Salt Lake 
City in January 2001 shows a diagnosis of "post-traumatic 
stress disorder, aggravated by Vietnam service experiences."  
The physician indicated that this was not a delayed 
presentation, rather the veteran's prior psychiatric 
diagnosis of bipolar affective disorder actually represented 
PTSD symptomatology.

In January 2001, a letter was received addressed to the Board 
from the VA physician who was treating the veteran.  She 
reiterating that she had been following the veteran for PTSD 
since May 1998.  She described the veteran's history 
including his multiple diagnoses of PTSD, the stressful 
events in Vietnam which she believed caused his PTSD, and the 
statements from the veteran's mother and ex-wife who wrote 
about how the veteran changed after his time in Vietnam.  The 
physician added that the veteran had PTSD from his military 
experiences in Vietnam.

Establishing Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  While this appeal was 
pending, the applicable regulations regarding service 
connection for PTSD, 38 C.F.R. § 3.304(f), were amended on 
June 18, 1999, effective March 7, 1997.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The amended 38 C.F.R. § 3.304(f) states that, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed in-service stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1999).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2000); see also Gaines v. West, 11 Vet. 
App. 113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).  

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  While the sufficiency of 
a stressor is a medical determination, the existence of a 
stressor is a question of fact within the purview of the 
Board.  See West v. Brown, 7 Vet. App. 70, 79-80 (1994).
The Board also notes that a number of precedent holdings of 
the Court issued during the pendency of this appeal provide 
new guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau 
v. Brown, 9 Vet. App. 389 (1996), and Patton v. West, 12 Vet. 
App. 272 (1999).
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
see also VA ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 
 11.38 (Aug. 26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non-combat stressor "may be 
obtained from" service records or "other sources." See 
M21-1, part VI, formerly 7.46. 

Analysis

The Board is satisfied that reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim of entitlement to service connection for PTSD have been 
made.  The RO has obtained all identified medical records 
which are available, and afforded the veteran a VA mental 
disorders compensation and pension examination.  In addition, 
although the veteran's service medical records are 
unavailable, the RO has undertaken additional development 
through the appropriate government agencies in efforts to 
corroborate the veteran's alleged in-service stressors.  
Also, the veteran, by and through his representative, has 
submitted additional information in support of his claim.  
Therefore, after examining the record, the Board finds that 
no further assistance to the veteran is required.  See 
Veterans Claims Assistance Act of 2000, P. L. No. 106-475, 
114 Stat. 2096 (2000). 

The first question to address is whether the claim for 
service connection for PTSD is an original claim or a claim 
to reopen.  The Board notes that although the veteran was 
notified in a February 1988 letter that his claim for PTSD 
was denied, this action was in response to a request by the 
RO for additional evidence which was never received.  As 
such, this action falls squarely within the provisions of 
38 C.F.R. § 3.158 for abandoned claims, under which no 
notification of appellate rights is required to be furnished 
to the veteran, and no further action required to be taken 
after the expiration of one year unless a new claim is 
received.  Further, a review of the claim preceding that 
determination shows that the veteran never actually filed a 
claim for PTSD, but for a nervous condition, depression and 
anxiety.  As such, with no prior final determination on the 
issue of service connection for PTSD, it is appropriate for 
the Board to proceed with the issue on the merits.

There are numerous diagnoses of PTSD in the medical records 
which are linked to the stressful events in service as 
claimed by the veteran.  The determinative issue in this case 
is whether there is credible supporting evidence that the 
claimed in-service stressors occurred.  For the reasons that 
follow, the Board finds that the veteran has not submitted 
credible evidence of the occurrence of a stressor.  As an 
initial matter, the Board notes that the new PTSD regulations 
which became effective during the veteran's appeal do not 
change the requirement of credible supporting evidence that 
the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2000).  

In this case, the Board is able to identify the following 
claimed stressors from the veteran's statements:  (1) He was 
fired on by a sniper or snipers while driving alone in a jeep 
in November 1968; (2) He was riding in the back of an Army 
truck on the way to Saigon in May 1969 when the driver of the 
truck deliberately plowed into a crowd of civilians; (3) He 
developed a close friendship with a South Vietnamese soldier 
who he later learned was killed in combat with the North 
Vietnamese; (4) He was in fear for his safety while 
performing guard duty; and (5) He was tear gassed by the 
enemy while dining in a mess hall on Thanksgiving eve. 

The first question to be asked is whether the veteran was 
engaged in combat.  If so, and the alleged stressors are 
related to combat and consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed stressor and the inquiry ends, absent clear and 
convincing evidence to the contrary.  38 C.F.R. § 3.304(f) 
(2000).  The service records do not show that the veteran 
engaged in combat.  While the personnel records show that the 
veteran participated in an unnamed campaign, and in the 
Vietnam Counter Offensive Phase V, these do not show that his 
participation involved combat and his participation in combat 
may not be presumed merely from his participation in these 
campaigns.  Additionally, the Board notes that his personnel 
records do not record any wounds in the section provided for 
noting wounds.  The veteran's service personnel records show 
that he received several awards during service, including the 
Vietnam Campaign Medal, National Defense Service Medal, and 
the Vietnam Service Medal; however, none of these is evidence 
of his participation in combat.  In addition, the veteran has 
not alleged nor do official documents show that he engaged in 
combat duties, notwithstanding his personnel records that 
show that he was assigned a principal duty of cannoneer from 
November 1968 to April 1969 while in Vietnam.  Accordingly, 
the evidence of record does not indicate that the veteran 
engaged in combat.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6258 
(2000) (explaining that the term "engaged in combat" does 
not apply to service in a "combat zone").

The Board observes that the stressors claimed by the veteran 
appear to be not related to combat.  As such, their 
occurrence requires corroboration.  The USASCRUR attempted to 
verify the veteran's claimed stressors based on the 
information provided by the veteran, but was unable to verify 
the events.  The only evidence that the stressors occurred 
are the statements made the veteran.  See West (Carelton) v. 
Brown, 7 Vet. App. 70, 76 (1994) (where a veteran-claimant 
did not serve in combat or the stressor is not related to 
combat, his lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor); see also 
Zarycki v. Brown, 6 Vet. App. at 98.  Although the veteran 
has provided numerous statements from medical professionals 
which purport to relate his current diagnoses of PTSD to the 
veteran's stressors in service, credible supporting evidence 
of the actual occurrence of an in-service stressor may not 
consist solely of after-the-fact medical nexus evidence.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997);

As explained above, the evidence of record does not indicate 
that the veteran engaged in combat, and there is no credible 
evidence that his claimed stressors actually occurred, apart 
from his own statements.  Consequently, the evidence does not 
show the veteran incurred PTSD as a result of his active duty 
service, or any incident therein, and the preponderance of 
the evidence is against entitlement to service connection for 
PTSD.  Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

II.  Service Connection for Chloracne, Secondary to Agent 
Orange Exposure

Factual Background

In July 1998, the veteran filed a claim for service 
connection for recurrent skin rash outbreaks claimed 
secondary to Agent Orange exposure in service.  Records of 
the veteran's treatment and hospitalization were associated 
with the claims file.  Among these is a VA discharge summary 
showing that the veteran was hospitalized from October 1994 
to December 1994, primarily for treatment of psychiatric 
disorders and substance abuse.  During this hospitalization, 
he was also treated for dermoid cyst and perirectal condyloma 
acuminata.  

In August 1998, a letter was received from the Salt Lake 
Clinic in response to an authorization for the release of 
records submitted from the veteran.  This letter indicated 
that records on the veteran had been destroyed as the veteran 
had not been seen during a ten year period.  The letter also 
indicated that the veteran had apparently been seen during 
the period  between 1970 and 1974 by a dermatologist for 
cysts of the neck and face.  

In September 1998, the veteran submitted an excerpt from a 
Textbook of Medicine on "Occupational Diseases of the 
Skin."  The veteran marked with an asterisk a paragraph 
discussing chloracne.  

In September 1998, a letter was received from a VA physician 
who indicated that he had seen the veteran on two occasions 
the year at the Salt Lake City VAMC, and that he continued to 
have symptomatic cystic acne, which, "by history is 
consistent with chloracne resulting from herbicide 
exposure."  The physician added the following:

The acne started while he was in Vietnam, 
not before.  The acne started on his face 
(malar area) and involved both post-
auricular areas, his back and his 
buttocks.  He was seen by several 
dermatologists at the Salt Lake Clinic in 
Salt Lake City, Utah, within 1 year of 
returning home from Vietnam.  The Salt 
Lake Clinic had destroyed [the veteran's] 
old medical records.  He is attempting to 
document his visits through financial 
records.

Even if [the veteran] cannot document 
these treatments, I feel his history is 
genuine.  [The veteran] had no knowledge 
about Agent Orange skin disease until I 
questioned him about herbicide exposure 
when I saw various scars and his active 
lesions.  

In a September 1998 statement, the veteran wrote that he had 
only recently learned that a cyst condition that he had been 
suffering from for many years could have resulted from being 
exposed to Agent Orange during his military tour in Vietnam.  
He wrote that since his return from Vietnam, he had had 
numerous cysts all over different areas of his body, and had 
had numerous treatments and surgeries to remove these 
growths.  He indicated that he had first been treated for 
these cysts around his ears in 1970 at the Salt Lake City VA 
Clinic, but these records had apparently been destroyed.  
With his statement he submitted a record from the Milford 
Medical Center showing treatment in November 1990 for the 
removal of a cyst on his neck which had been growing for 2 
years, and a lesion on his nose which had been growing for 7 
to 8 months.  

In April 1999, the veteran was admitted to the PTSD 
Residential Rehabilitation Program in Denver.  As part of his 
evaluation, he was provided a medical screening which was 
notable for a normal evaluation of the veteran's skin with 
the exception of chloracne on the buttock.

In June 1999, the veteran submitted an unspecified excerpt 
from what appears to be a medical treatise discussing 
chloracne.  

In October 1999, a letter was received from the veteran's ex-
wife.  She wrote that after the veteran returned from Vietnam 
in 1970, he was treated at the Salt Lake Clinic for cysts 
that continually appeared on his face, neck and other body 
parts.  

In a March 2000 personal hearing, the veteran testified that 
he was first diagnosed with chloracne in the summer of 1998 
by his primary care physician at the Salt Lake VAMC.  He 
added, however, that he first manifested symptoms of 
chloracne in 1970 and was treated at the Milford Medical 
Center in Milford, Utah, and later at the VA Hospital in Salt 
Lake City.

An outpatient treatment record from the VAMC in Salt Lake 
City in January 2001 shows a diagnosis of "chloracne, 
manifested by recurrent cystic acne requiring continued 
excision of lesions."  The veteran was noted to have a new 
lesion on the right buttocks.

Applicable Law

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period and who develops one of the 
diseases listed in 38 C.F.R. § 3.309(e) will be presumed to 
have been exposed to an herbicide agent during that service.  
38 U.S.C.A. § 1116; Chase v. West, 13 Vet. App. 413 (2000) 
(per curiam) (citing McCartt v. West, 12 Vet. App. 164, 168 
(1999)).  Chloracne, or other acneform disease, may be 
presumed to have been incurred during active military service 
as a result of exposure to Agent Orange if it is manifest to 
a degree of 10 percent or more within one year following the 
last day of service in Vietnam.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).  In addition, the United States Court of Appeals for 
the Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock, 10 Vet. App. at 160.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The Board finds that, although the veteran has met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era, available post service 
medical records do not show that any skin condition 
identified as chloracne or any other acneform disease 
consistent with chloracne was present during service or was 
manifest to a compensable degree within the year following 
his service in Vietnam.  38 C.F.R. § 3.307(a)(6)(ii).  These 
are the only skin conditions entitled to presumptive service 
connection due to exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e) (2000).  As such, because chloracne was not 
manifest to a compensable degree within the first year 
following his return from Vietnam, the veteran may not be 
service-connected on a presumptive basis under 38 C.F.R. 
§ 3.309(e) (2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994). 

A January 2001 record of the veteran's outpatient treatment 
by the VA shows a diagnosis of chloracne, manifested by 
recurrent cystic acne requiring continued excision of 
lesions.  Because the veteran has one of the diseases listed 
in 38 C.F.R. § 3.309(e), and had service in Vietnam, he is 
presumed exposed to Agent Orange in service.  McCartt v. 
West, 12 Vet. App. 164 (1999).  As noted above, because 
chloracne was not manifest within the one year period 
following his return from Vietnam, the presumptive provisions 
of 38 C.F.R. § 3.307(a)(6)(ii) are inapplicable.  However, in 
this particular case, the Board believes that the plain 
language of 38 C.F.R. § 3.307(a)(6)(iii) may be read 
independently to allow for application of the presumption of 
exposure.  In making this determination, the Board notes that 
§ 3.307(a)(6)(iii) provides as follows:

A veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975, and has a disease listed 
at § 3.309(e) shall be presumed to have 
been exposed during such service to an 
herbicide agent unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service. 

38 C.F.R. § 3.309(a)(6)(iii) (emphasis added). 

The Board further notes that unlike the case with peripheral 
neuropathy, which is specifically defined in 3.309(e) in 
terms of when it is manifest, chloracne is identified only as 
"[c]hloracne or other acneform disease consistent with 
chloracne."  38 C.F.R. § 3.309(e).  Applying the plain 
meaning of § 3.307(a)(6)(iii), it appears clear that once a 
veteran is diagnosed with one of the listed diseases, he is 
presumed exposed to Agent Orange in service.  See Gardner v. 
Brown, 5 F.3d 1456, 1458 (Fed. Cir. 1993) ("The starting 
point in interpreting a statute is its language, for 'if the 
intent of Congress is clear, that is the end of the 
matter.'"), aff'd, 513 U.S. 115, 130, L. Ed. 2d 462, 115 S. 
Ct. 552 (1994).  Because the veteran had service in the 
Republic of Vietnam, and has developed one of the listed 
diseases in 38 C.F.R. § 3.309(e), he may be presumed exposed 
to Agent Orange during service.

The veteran has met two of the three required elements for 
service connection for disabilities resulting from exposure 
to Agent Orange on a direct basis.  The only remaining 
determinative question when considering the claim on a direct 
basis is whether there is a nexus, or link, between his 
current skin disorder and his exposure to Agent Orange in 
service.

In a September 1998 letter, a VA physician opined that the 
veteran's cystic acne was consistent with chloracne and 
caused by herbicide exposure.  The Board notes that although 
this medical opinion relies in part on the history as related 
by the veteran, its probative value is greatly enhanced by 
the examiner' statement that the veteran "had no knowledge 
about Agent Orange skin disease until I questioned him about 
herbicide exposure when I saw various scars and his active 
lesions."  The question of possible Agent Orange exposure 
originated not from the veteran, but on suspicion of a 
possible connection to such exposure following a physical 
examination of the veteran's scars and active lesions.  
Therefore, the basis of the VA physician's opinion is more a 
medical conclusion based on the physical examination rather 
than the veteran's history.  In the absence of evidence to 
the contrary, the Board finds that the foregoing medical 
opinion at least raises a reasonable doubt with regard to the 
cause-and-effect relationship between the veteran's inservice 
exposure to Agent Orange and his development of a skin 
disorder identified as chloracne.  38 C.F.R. § 3.102 (2000).  
Accordingly, the Board concludes that service connection is 
warranted for chloracne, secondary to Agent Orange exposure 
in service.



ORDER

Service connection for PTSD is denied.

Service connection for a chloracne, secondary to Agent Orange 
exposure in service, is granted.




		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 

